Title: To Alexander Hamilton from Mathew Arbuckle, 14 October 1799
From: Arbuckle, Mathew
To: Hamilton, Alexander


          
            Honbl. Sir,
            Greenbrier Octr. the 14th. 1799
          
          From the publication of the Secratery at war it appear nesasery for me to Report why I am absent from my Regt. I have never Reced. any orders since I Reced. the appointment, although I have Twice wrote on to the war Office, I am now In compleat Readiness and wait your Orders
          I am sir, with great Respect your Obt. Hunbl. Servt.
          
            Mathew Arbuckle
            2nd. Lieut. 3rd. U.S. Regt.
          
        